Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered January 11, 2001, which, to the extent appealed from, denied the motion of defendants 771 Development LLC and 774 Develop*296ment LLC to dismiss plaintiffs’ causes of action against them, respectively, for aiding and abetting breach of fiduciary duty, unanimously affirmed, with costs.
Plaintiffs have sufficiently alleged causes of action against defendants 771 Development LLC and 774 Development LLC for aiding and abetting a breach of fiduciary duty by defendants Matthew Adell and the Adell Corporation (Adellco). In this connection, the allegations of the complaint set forth with the requisite specificity a fiduciary relationship between Matthew Adell, Adellco and plaintiffs; the contemporaneous substantial interest of defendant Matthew Adell in defendants 771 Development and 774 Development; the purchase of real estate by defendants 771 Development and 774 Development from the partnerships on behalf of whom plaintiff limited partners sue, without disclosure to plaintiffs of Matthew Adell’s interests in the purchasing entities, for a price significantly less than could have been obtained in a bona fide arm’s length transaction; and the knowing participation of defendants 771 Development and 774 Development, as purchasers of the allegedly underpriced real estate, in the alleged breach of fiduciary duty (see, Shearson Lehman Bros. v Bagley, 205 AD2d 467). Concur — Nardelli, J.P., Mazzarelli, Buckley, Ellerin and Lerner, JJ.